Citation Nr: 0210766	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a systolic murmur, with 
claimed heart valve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on confirmed active duty from March 1968 
to March 1971 and from May 1971 to September 1999.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran was afforded a hearing before a Hearing Officer 
in January 2001.  He was afforded a videoconference hearing 
before the undersigned Member of the Board in April 2002.  
The veteran withdrew a pending claim of entitlement to a 
compensable evaluation for right wrist tendonitis at the 
videoconference hearing.  Accordingly, the only issue before 
the Board is entitlement to service connection for a systolic 
murmur, with claimed heart valve damage.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran has a very early systolic flow murmur and 
echocardiogram evidence of minimal pulmonic and tricuspid 
valve regurgitation.  Neither condition is symptomatic.  

3.  The veteran does not currently suffer from a chronic 
heart disease or disability.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5103A (West & Supp. 
2002); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was afforded VA examinations in 
June 1999, February 2000 and July 2001.  Identified treatment 
records from the Clark Health Clinic have been obtained.  The 
veteran was afforded a hearing before the RO and a 
videoconference hearing before the undersigned Member of the 
Board.  The veteran was advised of the changes to the law 
brought about by passage of the Veterans Claims Assistance 
Act by letter of June 2001.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a systolic murmur with claimed heart valve 
damage.  He was provided adequate notice that VA would help 
him secure evidence in support of his claim if he identified 
that evidence.  Additionally, he was provided notice of, and 
he did report for, VA examinations to help determine the 
current nature and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for a 
systolic murmur with heart valve damage, as well as notice 
that the appellant could still submit supporting evidence.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, a merits based review may be 
conducted.

Service connection for a systolic murmur with heart valve 
damage:

Background

The veteran contends that he suffers from a systolic heart 
murmur with heart valve damage related to his military 
service.  In hearing presentations before the RO and before 
the undersigned, he referred to service dental records that 
showed that in 1998, he was prescribed amoxicillin for 
"heart valve problems".  He was directed to take the 
medication prior to receiving dental treatment.  He also 
referred to a December 1995 echocardiogram that showed "mild 
tricuspid regurgitation".  

Upon questioning at the hearing before the RO and at the 
videoconference hearing the veteran reported that he suffered 
from shortness of breath, fatigue and night sweats.  He was 
not currently receiving treatment for a heart murmur or for 
heart valve damage.  He did not indicate that his symptoms 
interfere with his ability to maintain employment.  

The Board has carefully reviewed the veteran's service 
medical records.  They are silent for complaints or diagnosis 
of a heart murmur or heart valve damage at an enlistment 
examination in May 1968.  In June 1991, an electrocardiogram 
was interpreted as showing a possible left ventricular 
hypertrophy.  He reported no cardiac symptoms and was ordered 
to undergo stress testing.  A September 1991 stress test 
noted that the veteran was able to achieve good exercise 
performance.  

The veteran performed another stress test in January 1998.  
He exercised for 14.39 minutes and was able to achieve 111% 
of his target heart rate.  He performed maximum METs of 
14.80.  

A February 1998 echocardiogram report recorded normal left 
ventricular systolic function.  There was no left ventricular 
hypertrophy or enlargement.  There was no pericardial 
effusion.  The left atrium and the mitral valve were also 
normal.  There was no stenosis or regurgitation of the aortic 
valve.  There was mild tricuspid regurgitation.  

At discharge examination in June 1999, the examiner noted an 
innocent murmur.  The murmur took over a minute for the 
examiner to hear and was only heard in the supine position.  
The murmur was reported to be at the 2nd and 4th intercostal 
space, about 1-inch to the left and did not radiate to the 
axilla.  An EKG was interpreted to show negative T-wave and 
negative left ventricle hypertrophy.  An echocardiogram 
showed mild pulmonic antecuspid, tricuspid regurgitation 
commonly observed physiologically.  There was no evidence of 
pulmonary arterial hypertension.  The examination was noted 
to be "probably normal".  

A psychiatric evaluation in June 1999, associated the 
veteran's night sweats with an adjustment disorder with 
depressed mood.  

A VA examination of February 2000 found no clinical evidence 
of cardiac abnormality.  Even with the use of an amplified 
stethoscope, no audible murmurs could be heard.  There was no 
evidence of congestive heart failure.  The examiner noted 
that by history, the veteran had mild, asymptomatic tricuspid 
regurgitation.  A stress test of January 1998, reported that 
the veteran was able to perform a METs level of 14.8.  No 
current disability was found.  

Finally, the veteran was afforded another VA examination in 
July 2001.  The examiner reported that by history, the 
veteran had performed stress tests without difficulty.  He 
was able to perform in excess of 14 METs on each test, 
without any evidence of fatigue or excessive tiredness.  
Examination of the heart revealed a questionable very early 
systolic flow murmur, best heard at the left sternal border, 
at the first or second interspace.  The femoral and 
peripheral pulses were normal.  There was no evidence of 
pedal edema.  There was no evidence of hypertension.  The 
examination was otherwise normal.  The examiner noted that 
the echocardiogram evidence of minimal pulmonic and tricuspid 
valve regurgitation was most likely a variant of normal.  

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

In considering this case on the merits, the Board finds that 
service connection is not warranted for a heart murmur with 
claimed heart valve damage.  In this regard, while service 
medical records show that the veteran had both a heart murmur 
and mild tricuspid regurgitation, they do not show that such 
symptoms resulted in a chronic disabling condition.  The 
examiner in June 1999, noted that the murmur was 
"innocent".  The EKG report noted that mild pulmonic and 
tricuspid regurgitation were commonly observed 
physiologically, and further noted the results of the heart 
examination were "probably normal".

Further, the post-service VA examinations do not show that 
the veteran suffers from a heart disability.  The VA 
examiner, in February 2000 was unable to hear a murmur, even 
when using an amplified stethoscope.  Furthermore, physical 
examination revealed no clinical evidence of a cardiac 
abnormality.  While the examiner noted the history of mild 
tricuspid regurgitation, he reported that there were no 
symptoms associated with the finding.  The examiner of July 
2001 was able to hear a questionable very early systolic flow 
murmur, but in all other respects the examination was normal.  
There was no opinion offered finding a current heart 
disability or relating a current heart disability to service.  

Finally, the Board has considered the statements by the 
veteran that fatigue, shortness of breath and night sweats 
are all related to a cardiac disability incurred in service.  
In this regard, there is competent evidence to suggest that 
the veteran's night sweats are etiologically related to his 
service-connected adjustment disorder with depressed mood.  
Furthermore, the Board notes that while the veteran as a 
layperson is qualified to report his symptomatology, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.








ORDER

Service connection for a heart murmur, with heart valve 
damage is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

